PHIPPS, Presiding Judge.
In Roseburg Forest Products Co. v. Barnes,1 the Supreme Court of Georgia reversed this court’s decision in Barnes v. Roseburg Forest Products Co.2 Accordingly, we vacate our earlier opinion, adopt the opinion of the Supreme Court as our own, and affirm the trial court’s judgment.

Judgment affirmed.


Doyle, C. J., and Boggs, J., concur.

*897Decided October 17, 2016.
Kermit S. Borough, Jr., for appellant.
Speed, Seta, Martin & Trivett, Eric L. Trivett, Danielle R. Taylor; Swift, Currie, McGhee & Hiers, Michael Rosetti, for appellees.
Georgia Legal Foundation, Dylan A. Bess, Todd K. Maziar, Pamela M. Orenstein, amici curiae.

 299 Ga. 167 (787 SE2d 232) (2016).


 333 Ga. App. 273 (775 SE2d 748) (2015).